Title: To George Washington from Joseph Valentine, 21–23 November 1770
From: Valentine, Joseph
To: Washington, George



Sir
Novr 21st [–23] 1770

I this day set off Mr Guys Vessell with your negros she did not get hear So soon ass I Expected them by their Letter by ten days they tel me they ware drove to Norfolk a Coming over the Bay they Bring you 500 Bushels of oats


the freight 3d. pr Bushel
£ 6. 5.0


and 16 negros @ 15/ pr head
12. 0.0


⟨mutilated⟩ 1 ⟨39⟩ lb. of Cotten
1.15.0


and 167 lb. of wool from King Wm @ 35/
2.   .0



Sam Kitt Cupit parros Ceaser moll Bettey ha⟨nna⟩h Lucey moll dafney doll Brumswick & Jamy fanney old Brumswick ⟨& alce⟩ 16 & 6 Children poll Billey Suckey ⟨Cloe⟩ Rachal & Janey 22 in all—Sir whilst I was writeing the other Letter that Comes by the vessell and ⟨the⟩ above ⟨heare⟩ parros went off though he seemd to be ass willing and Ready to Come ass any off the Rest I went immediate in serch for ⟨him⟩ but Cant find or h⟨ear⟩ any thing of him sence the negros & their things fild up the ⟨Vessell⟩ so full that their was not Room to put any thing Else a board the vessel wai⟨ted⟩ the after noon and night for me to try if I Cud get parros but ass I Cud not they Came off with the Rest which is 15 of the Bigest and 6 Children—please to Let me no what I must do with parros if I do get him.
I thought it not proper to pay the freight tel the negros and other things was deliverd please to give them an order on me for the money if you dont pay it—we have got Sum of our tobaco prisd but I Cant heare of any Ship ⟨yet that will mutilated⟩ it to mr Carey our tobaco fired so bad that it turns out in striping very porely—our Famileys has ben very Sickley this fall have no more to add at present but Remain Sir your most hble Sert

Jos. Valentine
Novr ⟨23⟩d 1770

